 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA SNYDER,                                      Case No. 1:18-cv-01063-BAM (PC)
12                        Plaintiff,                      SCREENING ORDER GRANTING
                                                          PLAINTIFF LEAVE TO FILE AMENDED
13            v.                                          COMPLAINT
14    JIM ROBERTSON, et al.,                              THIRTY-DAY DEADLINE
15                        Defendants.
16

17

18          Plaintiff Joshua Snyder is a state prisoner proceeding pro se and in forma pauperis in this
19   civil rights action. The action was transferred to this Court on August 9, 2018. Plaintiff’s
20   complaint, filed on August 1, 2018, is currently before the Court for screening. (ECF No. 1.)
21          I.      Screening Requirement and Standard
22          The Court is required to screen complaints brought by prisoners seeking relief against a
23   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
24   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or
25   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief
26   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
27          A complaint must contain “a short and plain statement of the claim showing that the pleader
28
                                                         1
 1   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 2   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 3   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 4   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

 5   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

 6   2009) (internal quotation marks and citation omitted).

 7           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

 8   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

 9   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

10   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

11   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

12   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

13           II.     Plaintiff’s Allegations

14           Plaintiff is currently housed at Mule Creek State Prison in Ione, California. The events in

15   the complaint are alleged to have occurred while Plaintiff was housed at the California Correctional

16   Institution, Tehachapi (“CCI”). Plaintiff names the following defendants: (1) Chief Deputy

17   Warden Jim Robertson; (2) Associate Warden G. Garcia; (3) Lieutenant T. Harris; (4) Sergeant T.

18   Parrish; (5) Custody Officer K. Canon; (6) Custody Officer G. Zucker.

19           Officers Canon and Zucker

20           Between July 3, 2014 and September 26, 2016, Plaintiff acquired property consisting of
21   court transcripts, legal reference books, discovery documents, approved appliances, clothes,

22   hygiene items, storage containers and food items. On September 26, 2016, Plaintiff was transferred

23   from Valley State Prison to CCI in a special transport with 8 boxes of property. Plaintiff witnessed

24   a Valley State Prison agent inventory his property and place all inventoried items into 7 large boxes

25   and 1 clear storage container. Four of the boxes contained legal property only and the remaining

26   four boxes contained legal documents and personal property.
27           Between September 26, 2016, and January 1, 2017, Defendant Canon was the custody

28   officer charged with receiving and release of prisoners and prisoners’ property. During this time,
                                                          2
 1   Defendant Canon denied Plaintiff’s right to his property. When Plaintiff arrived at CCI on

 2   September 26, there were no receiving and release officers on duty, so Plaintiff was forced to leave

 3   his property behind and was escorted to E- Facility. During the escort, Plaintiff was led to believe

 4   that his transfer would be reversed due to his mobility disability.

 5          About two days later, Defendant Canon and Plaintiff had a conversation about Plaintiff’s

 6   transfer back to Valley State Prison and property considered essential until the transfer. They

 7   agreed that Plaintiff would take food, hygiene products, winter clothing and some appliances to his

 8   living area and access to his active case files would be available. Defendant Canon provided

 9   Plaintiff this property, but Plaintiff was not asked to sign a receipt regarding this or any other

10   property. Plaintiff was told that his property would remain stored until his transfer.

11          At some point, Defendant Zucker took over Defendant Canon’s position. On February 2,

12   2017, Defendant Zucker told Plaintiff to gather his property and deliver it Defendant Zucker

13   because Plaintiff’s transfer would take place on February 2, 2017. Plaintiff delivered his personal

14   property and some legal documents to Defendant Zucker. Plaintiff alerted Defendant Zucker that

15   additional property was being stored at some unknown location by Defendant Canon. Defendant

16   Zucker acknowledged Plaintiff and transferred the property toward D-Facility.

17          On February 3, 2017, Plaintiff was escorted by Defendant Zucker from E Facility to D

18   Facility receiving and release because the prison was ordered to complete an emergency inmate

19   count and Plaintiff was not to be counted due to transfer. After entering receiving and release,

20   Plaintiff recognized his property already packed into eight smaller boxes. Plaintiff then requested
21   the whereabouts of his missing property. Plaintiff tried to explain to Defendant Zucker that several

22   books, documents and personal items were missing. Defendant Zucker dismissed Plaintiff’s

23   allegations and affirmed that Plaintiff’s property was in the eight boxes. Defendant Zucker then

24   ordered Plaintiff to sign a highlighted property inventory. When he refused, Plaintiff was told that

25   his transfer would be cancelled if the form was not signed. Plaintiff signed the form under duress.

26          Plaintiff was then transferred to Mule Creek State Prison with his eight, smaller boxes. On
27   February 10, 2017, Plaintiff was called to receiving and release to receive his property. Officer

28   Lungdy unpacked the eight boxes and inventoried the property in front of Plaintiff. Officer Lungdy
                                                        3
 1   also recorded all of Plaintiff’s approved property on his official property card. Unapproved items

 2   were confiscated, and Plaintiff was provided with a choice to either destroy, donate, or send home

 3   the item. Plaintiff eventually was allowed to take his property back to his cell.

 4          Plaintiff alleges that the inmate property inventory form completed by Defendant Zucker

 5   and signed by the Plaintiff does not match the new property card generated by Officer Lungdy.

 6   Plaintiff alleges that the property card generated by Defendant Canon does not match the Valley

 7   State Prison generated property card. Plaintiff further alleges that any lay person can infer that

 8   property cannot vanish on its own, so CCI’s agents are the only agents that can be held liable for

 9   Plaintiff’s lost, destroyed and/or converted property. Plaintiff contends that the wrongful taking by

10   Defendants Canon and Zucker violates his state and federal constitutional rights.

11          Plaintiff asserts that between September 26, 2017, and February 3, 2017, Defendants Zucker

12   and Canon negligently took Plaintiff’s property and dispatched “to the prison Facility D library,

13   workers, and trash, where the property of legal books were used; and the property of legal

14   documents were destroyed; and personal property donated to other inmate(s) workers.” (ECF No.

15   1 at 13.) Plaintiff asserts that the property taken included court transcripts and appeal transcripts

16   for two separate trials that were the only court documents that contained facts to overturn wrongful

17   convictions and possible early release from prison, the legal books were the only tools to learn court

18   procedures to shorten litigation and to further litigation in three separate civil lawsuits against

19   Riverside County, and the personal property included gifts from Plaintiff’s parents.

20          Jim Robertson, G. Garcia, T. Harris, and T. Parrish
21          Plaintiff alleges that Defendants Parrish, Harris, Garcia and Robertson knew or should have

22   known that Defendants Canon and Zucker had a custom of taking inmates’ property without

23   following proper policy and procedure. Plaintiff further alleges that there was an undue risk to

24   persons such as Plaintiff unless Defendants Parrish, Harris, Garcia and Robertson adequately

25   trained and supervised Defendants Canon and Zucker. Plaintiff is informed and believes that in the

26   past five years several hundred inmates experienced the unlawful taking of property by various
27   subordinates of Defendants Parrish, Harris, Garcia and Robertson.

28          Plaintiff contends that the duties of these defendants call for them to review inmates’
                                                        4
 1   administrative grievances relating to property and prison conditions. Plaintiff filed his property

 2   grievance in February 2017, it was reviewed by Defendants Parrish and Garcia and denied in April

 3   2017. Defendants Harris and Robertson reviewed Plaintiff’s grievance and denied it in June 2017.

 4          Plaintiff also contends that despite knowing that Defendants Canon and Zucker took

 5   inmates’ property without following policy and procedure. Defendants Parrish, Harris, Garcia and

 6   Robertson did not adequately train or supervise them in the performance of their duties.

 7          Relief

 8          Plaintiff seeks declaratory relief, along with compensatory and punitive damages.

 9          III.     Discussion

10          Plaintiff’s complaint fails to state a cognizable claim upon which relief may granted. As

11   Plaintiff is proceeding pro se, he will be granted leave to amend his complaint to cure the identified

12   deficiencies to the extent he is able to do so in good faith. To assist Plaintiff, the Court provides

13   the pleading and legal standards that appear applicable to his claims.

14          A.       Deprivation of Property

15          Prisoners have a protected interest in their personal property. Hansen v. May, 502 F.2d 728,

16   730 (9th Cir. 1974). An authorized, intentional deprivation of property is actionable under the Due

17   Process Clause; see Hudson v. Palmer, 468 U.S. 517, 532, n. 13 (1984) (citing Logan v. Zimmerman

18   Brush Co., 455 U.S. 422, 435–36 (1982)); Quick v. Jones, 754 F.2d 1521, 1524 (9th Cir. 1985),

19   however, “an unauthorized intentional deprivation of property by a state employee does not

20   constitute a violation of the procedural requirements of the Due Process Clause of the Fourteenth
21   Amendment if a meaningful postdeprivation remedy for the loss is available,” Hudson, 468 U.S. at

22   533.

23          Plaintiff complains about the wrongful, unauthorized taking, dissemination and destruction

24   of his property by Defendants Canon and Zucker. Due Process is therefore satisfied if there is a

25   meaningful post-deprivation remedy available to him. Hudson, 468 U.S. at 533. Plaintiff has an

26   adequate post-deprivation remedy available under California law. Barnett v. Centoni, 31 F.3d 813,
27   816–17 (9th Cir. 1994) (citing Cal. Gov’t Code §§ 810–895). Accordingly, Plaintiff’s complaint

28   fails to state a cognizable claim for the alleged deprivation of his personal property.
                                                        5
 1          B.      Supervisory Liability

 2          Insofar as Plaintiff is attempting to hold Defendants Robertson, Garcia, Harris and Parrish

 3   liable based solely on their supervisory roles, he may not do so. Liability may not be imposed on

 4   supervisory personnel for the actions or omissions of their subordinates under the theory of

 5   respondeat superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011,

 6   1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v.

 7   Williams, 297 F.3d 930, 934 (9th Cir. 2002). Supervisors may be held liable only if they

 8   “participated in or directed the violations, or knew of the violations and failed to act to prevent

 9   them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202,

10   1205–06 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Plaintiff may also

11   allege the supervisor “implemented a policy so deficient that the policy ‘itself is a repudiation of

12   constitutional rights’ and is ‘the moving force of the constitutional violation.’” Hansen v. Black,

13   885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted).

14          Here, Plaintiff's complaint fails to allege that Defendants Robertson, Garcia, Harris and

15   Parrish participated in or directed any purported violation of Plaintiff's constitutional rights.

16   Plaintiff’s complaint also fails to plausibly allege that these defendants knew of any purported

17   violation before it happened. Additionally, Plaintiff's complaint fails to allege that any of these

18   supervisory defendants implemented a policy so deficient that it was a repudiation of Plaintiff's

19   rights and the moving force of any constitutional violation. In any amended complaint, Plaintiff

20   must allege what each individual defendant did or did not do that resulted in a violation of Plaintiff's
21   constitutional rights, and liability may not be premised solely on defendants’ supervisory roles.

22          C.      Failure to Train/Failure to Supervise

23          Plaintiff alleges that Defendants Robertson, Garcia, Harris and Parrish should be held liable

24   based on failure to train or failure to supervise theory. A “failure to train” or “failure to supervise”

25   theory can be the basis for a supervisor’s liability under § 1983 in only limited circumstances, such

26   as where the failure amounts to deliberate indifference. See City of Canton v. Harris, 489 U.S. 378,
27   387-90 (1989). To establish a failure-to-train/supervise claim, a plaintiff must show that “‘in light

28   of the duties assigned to specific officers or employees, the need for more or different training [or
                                                         6
 1   supervision] [was] obvious, and the inadequacy so likely to result in violations of constitutional

 2   rights, that the policy-makers ... can reasonably be said to have been deliberately indifferent to the

 3   need.’” Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (quoting Canton, 489 U.S. at 390).

 4            Ordinarily, a single constitutional violation by an untrained employee is insufficient to

 5   demonstrate deliberate indifference for purposes of failure to train. Connick v. Thompson, 563 U.S.

 6   51, 62 (2011). Instead, a pattern of similar constitutional violations by untrained employees is

 7   “ordinarily necessary” to demonstrate deliberate indifference for purposes of failure to train. Id.

 8            Here, Plaintiff’s complaint fails to adequately demonstrate a pattern of similar constitutional

 9   violations by untrained or unsupervised employees. Rather, Plaintiff alleges only a single incident

10   in which his property was purportedly wrongly taken by Defendants Canton and Zucker. Plaintiff’s

11   conclusory, speculative, and unsupported allegation regarding hundreds of other inmates is not

12   sufficient to state a cognizable claim based on failure to train or supervise.

13            D.     Grievance Procedure

14            To the extent Plaintiff seeks to impose liability against Defendants Robertson, Garcia,

15   Harris and Parrish arising out of their review and denial of his property grievance, he may not do

16   so. Plaintiff cannot pursue any claims against prison staff based solely on the processing and review

17   of his inmate grievances. The existence of an inmate appeals process does not create a protected

18   liberty interest upon which Plaintiff may base a claim that he was denied a particular result or that

19   the appeals process was deficient. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (Prisoners

20   do not have a “separate constitutional entitlement to a specific prison grievance procedure.”)
21   (citation omitted), cert. denied, 541 U.S. 1063 (2004); Mann v. Adams, 855 F.2d 639, 640 (9th Cir.

22   1988).

23            E.     State Law Claims

24            Plaintiff appears to be asserting state law claims, including claims for negligence. Under

25   28 U.S.C. § 1367(a), in any civil action in which the district court has original jurisdiction, the

26   “district courts shall have supplemental jurisdiction over all other claims that are so related to claims
27   in the action within such original jurisdiction that they form part of the same case or controversy

28   under Article III of the United States Constitution,” except as provided in subsections (b) and (c).
                                                         7
 1   The Supreme Court has stated that “if the federal claims are dismissed before trial, ... the state

 2   claims should be dismissed as well.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726

 3   (1966). Although the Court may exercise supplemental jurisdiction over state law claims, Plaintiff

 4   must first have a cognizable claim for relief under federal law. 28 U.S.C. § 1367. As Plaintiff has

 5   not stated a cognizable claim for relief under federal law, the Court will not screen Plaintiff’s state

 6   law claims.

 7          In addition, Plaintiff has failed to allege compliance with the Government Torts Claims Act

 8   (“Act”). The Act requires that a party seeking to recover money damages from a public entity or its

 9   employees submit a claim to the entity before filing suit in court, generally no later than six months

10   after the cause of action accrues. Cal. Gov’t Code §§ 905, 911.2, 945, 950.2 (emphasis added).

11   When a plaintiff asserts a claim subject to the Act, he must affirmatively allege compliance with

12   the claim presentation procedure, or circumstances excusing such compliance, in his complaint.

13   Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th 201, 209 (2007). Plaintiff has not done so here.

14          IV.     Conclusion and Order

15          For the reasons stated, Plaintiff’s complaint fails to state a cognizable claim for relief. As

16   Plaintiff is proceeding pro se, the Court will grant Plaintiff an opportunity to amend his complaint

17   to cure the above-identified deficiencies to the extent he is able to do so in good faith. Lopez v.

18   Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

19          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

20   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556
21   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must be

22   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

23   (citations omitted).

24          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

25   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

26   “buckshot” complaints).
27          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

28   Lacey, 693 F.3d at 927. Therefore, Plaintiff’s amended complaint must be “complete in itself
                                                        8
 1   without reference to the prior or superseded pleading.” Local Rule 220.

 2           Based on the foregoing, it is HEREBY ORDERED that:

 3           1.      The Clerk’s Office shall send Plaintiff a complaint form;

 4           2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

 5   amended complaint curing the deficiencies identified by the Court in this order or file a notice of

 6   voluntary dismissal; and

 7           3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

 8   Court will recommend dismissal of this action, with prejudice, for failure to obey a court order and

 9   for failure to state a claim.

10
     IT IS SO ORDERED.
11

12       Dated:     January 8, 2019                             /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         9
